Citation Nr: 0322483	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for PTSD.  

2.  Entitlement to a major depressive disorder.

3.  Entitlement to service connection for headaches, joint 
stiffness and fatigue due to undiagnosed illness. 

4.  Entitlement to service connection for gastric ulcers. 

5.  Entitlement to service connection for bilateral hearing 
loss. 

6.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On May 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If not all action has been completed 
on the veteran's service and service 
medical records, contact the appropriate 
agencies to complete this development:  
Contact the National Personnel Records 
Center (NPRC) as well as the 109th LEM 
Co. (GS) - Minnesota Army National Guard 
(NG Armory, 5015 AirPark Blvd., Duluth, 
Minnesota 55811) and verify all of the 
veteran's dates of active duty, active 
duty for training, and inactive duty for 
training.  Obtain from the above 
organizations any additional medical 
records they may have of the veteran's.

2.  The veteran should be contacted and 
provided an opportunity to supplement the 
record on appeal with any relevant 
evidence.  (A review of the record on 
appeal shows that, while the veteran 
claimed service connection for PTSD, a 
major depressive disorder, headaches, 
joint stiffness and fatigue due to 
undiagnosed illness, gastric ulcers, 
bilateral hearing loss, and a skin rash, 
he provided very little specificity as to 
the onset of the above disabilities.)  
Therefore, the veteran should be asked to 
provide a history regarding the onset and 
progression of relevant symptoms.  
(Likewise, while the veteran notified VA, 
in March 2000, that he had obtained 
treatment for his claimed disabilities 
from Drs. Krantz, Bergus, Donnovan, 
Bobrin, and Westra, he did not notify VA 
of the dates and places of this 
treatment.)  Therefore, the veteran 
should be asked to provide the dates, 
names, and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who treated him for PTSD, a major 
depressive disorder, headaches, joint 
stiffness and fatigue due to undiagnosed 
illness, gastric ulcers, bilateral 
hearing loss, and a skin rash since his 
separation from his first period of 
military service in the 1960's.  The 
veteran should also be asked to provide 
the dates, names, and addresses of all 
doctors and medical care facilities 
(hospitals, HMOs, etc.) that treated him 
for poliomyelitis before entering 
military service in 1965.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each non-
VA health care provider identified.  

3.  As to his claim of service connection 
for PTSD, we should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide as many specific details as 
possible of the claimed stressful events 
during service, including the names of 
soldiers who were present during any of 
the stressful experiences, the names of 
the individuals he saw wounded and/or 
killed, their unit(s) of assignment, and 
the exact date(s) of these incidents.

4.  When the veteran responds to the 
above request for medical information, 
obtain the medical records from each 
health care provider identified by the 
veteran who treated him for poliomyelitis 
from before military service as well as 
all medical providers that had treated 
him since separation from his first 
period of military service in the 1960's.  
The request must include a request for 
all post-1960 medical records held at 
Fort McCoy, held by VA medical centers in 
Wisconsin, Minneapolis, and Minnesota, as 
well as all medical records held at the 
Worester and West Roxbury VA medical 
centers.  Note:  As to VA treatment 
records and service records, under 
38 U.S.C. § 5103A(b)(3), VA is obligated 
to continue trying to obtain evidence 
from a Federal department or agency 
"unless it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile."

5.  When the veteran responds to the 
above request for stressor information, 
the Board should contact the Army, the 
NPRC, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and 
the National Archives to obtain any 
evidence that could verify the claimed 
stressors.  After-action reports for the 
veteran's units should be sought.  These 
sources should be asked to say whether 
any additional information is required of 
the veteran to conduct a search.  Any 
additional development suggested should 
be undertaken.

6.  If any of the above medical or 
stressor records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

7.  The Board intends to consider the 
following legal authorities that were not 
considered by the agency of original 
jurisdiction: Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) and 38 C.F.R. 
§§ 3.385, 4.71a, 4.88a, 4.88b, Diagnostic 
Codes 5025, 6354 (2001).  Please send a 
Rule of Practice 903(c) 60-day notice 
letter to the veteran and his 
representative, enclosing a copy of the 
above legal authorities.  As to the VCAA, 
they need to be given notice of the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

8.  After associating with the record all evidence 
obtained in connection with the above development, 
make arrangements with the appropriate VA medical 
facility for the veteran to be afforded 
examinations by a psychiatrist, a neurologist, a 
gastroenterologist, an ear, nose, and throat 
specialist, and a dermatologist.
a.  As to all claims, the examiners, 
prior to conducting the examinations of the 
veteran, must review the claims' folder and 
must state that they reviewed the claims' 
folder prior to examining the veteran.  All 
indicated tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  A legible report of 
examination(s) must be associated with the 
record and must include all examination(s) 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached.
b.  As to all claims, the examiners 
should elicit from the veteran a detailed 
history regarding the onset and progression of 
relevant symptoms.  
c.  Psychiatric Examination
i.  The psychiatrist should provide 
opinions as to the current diagnoses for 
all psychiatric disorders identified, 
including whether the veteran currently 
has PTSD and/or a major depressive 
disorder.  
ii.  If the veteran's current 
diagnoses include PTSD, the examiner 
should provide an opinion as to the 
medical probability that it was caused by 
one or more of the in-service stressors 
identified by the veteran. 
iii.  If the veteran's current 
diagnoses include a major depressive 
disorder, the examiner should provide an 
opinion as to the medical probability 
that it was aggravated by military 
service, is attributable to military 
service, or is attributable to a period 
within one year after the veteran's 
periods of 90 day or more of active duty.  
iv.  If the veteran does not have 
any of the claimed disabilities, there 
was no aggravation by military service, 
there is no relationship to military 
service, there is no relationship to an 
identified in-service stressor, or it was 
not attributable to a period within one 
year after one of the veteran's periods 
of 90 day or more of active duty, the 
examiner should expressly say so and 
provide detailed reasons for such 
opinions. 
v.  All opinions provided should be 
explained in the context of other 
opinions of record including the October 
1998 VA psychiatric examiner's opinions.
d.  Neurological Examination
i.  As to the claim of service 
connection for headaches, the neurologist 
should provide opinions as to the 
specific disease process causing the 
headaches, the current diagnosis, and, if 
headaches are diagnosed, the medical 
probability that it was aggravated by 
military service or is attributable to 
military service.  
ii.  If the veteran does not have 
the claimed disability, there was no 
aggravation by military service, or there 
is no relationship to military service, 
the examiner should expressly say so and 
provide detailed reasons for such 
opinion.
iii.  As to the claim of service 
connection for joint stiffness and 
fatigue due to undiagnosed illness, the 
neurologist should determine whether the 
veteran has joint stiffness and fatigue.  
If he does, the examiner should determine 
whether the veteran has objective 
indications of chronic disability that 
cannot, by history, physical examination, 
or laboratory tests, be attributed to any 
known clinical diagnosis and, if so, 
those objective indications should be 
identified.  
iv.  In reaching the above 
conclusion, the examiner must 
specifically consider the veteran's pre-
service medical history, including his 
having poliomyelitis as a child at age 1, 
as well as his September 1965 enlistment 
examination noting that he had "slight 
residual muscular stiffness[,] non 
disabling [-]usual childhood disease 
without complications."  Thereafter, the 
examiner should give an opinion as to the 
medical probability that any currently 
diagnosed joint pain and fatigue are due 
to an undiagnosed illness as opposed to a 
residual of childhood poliomyelitis.  
v.  If it is determined that there 
is no current disability, no chronic 
disability, a diagnosis of a specific 
disease process causing the disability, 
or an opinion that the disability is a 
residual of the veteran's childhood 
poliomyelitis, the examiner should 
expressly say so and provide detailed 
reasons for such opinions.  
vi.  If the examiner concludes that 
the veteran's joint pain and fatigue are 
due to an undiagnosed illness, he/she 
should given an opinion as to whether the 
veteran's adverse symptomology equates to 
the criteria for a compensable 10 percent 
rating under 38 C.F.R. §§ 4.71a, 4.88a, 
4.88b, Diagnostic Codes 5025 
(fibromyalgia), 6354 (chronic fatigue 
syndrome) (2001).  (Specifically, 
Diagnostic Code 5025 provides that 
fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms warrants as 10 percent rating 
when it require continuous medication for 
control.  Diagnostic Code 6354 provides a 
compensable 10 percent rating when it wax 
and wane but result in periods of 
incapacitation of at least one but less 
than two weeks total duration per year, 
or; symptoms controlled by continuous 
medication.)
vii.  All opinions provided should 
be explained in the context of other 
opinions of record including the October 
1998 VA neurological examiner's opinions.
e.  Gastrointestinal Examination
i.  As to the claim of service 
connection for gastric ulcers, the 
gastroenterologist should provide 
opinions as to the specific disease 
processes effecting the veteran's 
gastrointestinal system, the current 
diagnoses, and, if gastric ulcers is 
diagnosed, the medical probability that 
it was aggravated by military service or 
is attributable to military service.  
ii.  If the veteran does not have 
the claimed disability, there was no 
aggravation by military service, or there 
is no relationship to military service, 
the examiner should expressly say so and 
provide detailed reasons for such 
opinion.
f.  Audiological & Ear, Nose, and Throat 
Examination
i.  As to the claim of service 
connection for bilateral hearing loss, 
the veteran should be provided an 
audiological examination.  
ii.  If audiological testing 
demonstrated hearing loss in either ear 
as defined by 38 C.F.R. § 3.385 (2001) 
(auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores are less than 94 percent), the 
ear, nose, and throat specialist should 
given an opinion as to whether the 
hearing loss is due to trauma or a 
disease process and the medical 
probability that it was aggravated by 
military service or is attributable to 
military service.  
iii.  If the veteran does not have 
the claimed disability, there was no 
aggravation by military service, or there 
is no relationship to military service, 
the examiner should expressly say so and 
provide detailed reasons for such 
opinion.  
iv.  All opinions provided should be 
explained in the context of other 
opinions of record, including the August 
1985 reserve service audiological 
examination that showed bilateral hearing 
loss, the March 1989 reserve service 
audiological examination that showed only 
right ear hearing loss, and the reserve 
service medical records that showed, on 
occasion, treatment for wax build-up in 
the ears.
g.  Dermatological Examination
i.  As to the claim of service 
connection for a skin rash, the 
dermatologist should provide opinions as 
to the specific disease process effecting 
the veteran's skin, the current 
diagnoses, and, if a skin disorder is 
diagnosed, the medical probability that 
it was aggravated by military service or 
is attributable to military service.  
ii.  If the veteran does not have 
the claimed disability, there was no 
aggravation by military service, or there 
is no relationship to military service, 
the examiner should expressly say so and 
provide detailed reasons for such 
opinions.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




